In re Brown, John Ashley, Jr.; — Plaintiffs); applying for supervisory and/or remedial writs and writ of review; Parish of Orleans, Criminal District Court, Div. “B”, No. 303-750.
Denied. However, for purposes of clarification, the trial court’s judgment of July 25, 1995, does no more than express that in relator’s first post-conviction application, the court passed on all issues subsequently presented in his federal habeas corpus petition, and it did not review de novo any of these claims. Consequently, this matter is ripe for federal habeas corpus review should relator choose to present his claims in that forum.
WATSON, J., not on panel.